Title: Thomas Jefferson to John Barnes, 12 October 1816
From: Jefferson, Thomas
To: Barnes, John


          
            Dear Sir
            Monticello Oct. 12. 16.
          
          Your favors of Aug. 10. & Oct. 3. are now before me. the difficulties you find in transferring the stock of Genl Kosciuzko standing in my name to his own, puzzle me exceedingly, because I do not understand them. it is a business I am not familiar with. both the General’s wish and mine is that the stock should
			 stand in his own name to avoid difficulties in case of my death, but that the powers of acting on it for him should still continue under his original Power of attorney to me. I inclose you that original which is as comprehensive as words can make it, and would seem, after transferring the stock to him, to leave in me a full power to act on it.
           I send also the General’s private letter
			 expressing this wish, in which I have marked with a pencil the passage relating to it. be so good as to return both these papers to me, copies of which may be retained by the Treasury or bank  of Columbia authenticated as they think best. if the transfer can be made and my authority to act for the General under this power of Attorney still continue, then let it be done. but if that transfer should be a revocation of the power of Attorney (which I
			 cannot concieve) then I must avail myself of the power of Attorney to sell out the whole stock, and with the proceeds buy good bills of exchange on Amsterdam, payable to the house of the Van Staphorsts for the General; as it is indispensable that his property be in his own name, and if he can that it be where he can draw the interest himself, if it cannot be done here by the present power. a new one would be long coming, & he would be on sufferance in the mean time. be so good,
			 dear Sir, as to act on these alternatives, as I leave this place for Bedford on the 19th & shall be absent 6 weeks. I send you a special power to recieve the dividends at the bank of Columbia; but I thought you had a general power of attorney from me, to do act on all the General’s funds. if you have not, I will send you one. ever and affectionately yours
          Th: Jefferson
        